Citation Nr: 0620347	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  99-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastric leiomyoma (with 
dumping syndrome), to include as secondary to herbicide 
exposure.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  He also had a period of service with the United 
States Army Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from November and December 1998 rating decisions of 
the Cleveland, Ohio Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In those decisions, 
the RO denied service connection for gastric leiomyoma with 
dumping syndrome, to include as secondary to herbicide 
exposure.

In November 2000, the Board remanded the case for the 
development of additional evidence.  In an October 2001 
decision, the Board denied the appeal.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).

In January 2004, the Court vacated the Board's October 2001 
decision, and remanded the case to the Board for additional 
development.  In March 2005, the Board remanded the case for 
additional development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in Vietnam during the Vietnam War.

3.  Medical opinion supports a link between the veteran's 
exposure to herbicides in service and his post-service 
development of gastric leiomyoma, with dumping syndrome.


CONCLUSION OF LAW

Gastric leiomyoma, with dumping syndrome, was incurred as a 
result of herbicide exposure in service.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(e) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in April 2005, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate a 
claim for service connection.  That notice did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequacy of the April 2005 VCAA notice 
as to the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision below, the Board grants the claim 
for service connection for gastric leiomyoma with dumping 
syndrome.  The RO will address any defect in the notice 
regarding assignment of a rating and an effective date when 
the RO effectuates the grant of service connection.

As the Board has made a favorable decision in this appeal, 
the Board need not provide further notification or assistance 
to the veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for Gastric Leiomyoma

In January 1995, the veteran was found to have a mass at the 
gastroesophageal junction.  A mass was noted at that location 
again in 1997, and was surgically removed in January 1998.  
A pathologist diagnosed the mass as spindle cell leiomyoma.  
The January 1998 surgery included subtotal gastrectomy.  
After the surgery, the veteran developed dumping syndrome.  
The veteran essentially contends that the tumor developed as 
a result of his exposure to herbicides during service in 
Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran 
was exposed to Agent Orange or another herbicide agent, 
service connection for any of the conditions listed under 38 
C.F.R. § 3.309(e) will be presumed if the condition becomes 
manifest to a degree of 10 percent disabling or more.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran served in Vietnam in 1967 and 1968.  He is 
presumed to have been exposed to an herbicide agent during 
that service.

Leiomyoma is not included in the conditions listed at 38 
C.F.R. § 3.309(e) for which service connection may be 
presumed based on herbicide exposure.  Soft-tissue sarcoma, 
specifically including leiomyosarcoma, is among the 
conditions for which service connection may be presumed.  
38 C.F.R. § 3.309(e), Note 1.  The veteran contends that his 
stomach tumor, while described as leiomyoma, is not clearly 
separable from leiomyosarcoma.

Even when a condition may not be presumed to be service 
connected based on herbicide exposure, service connection may 
be established for that condition based on direct evidence 
that the condition developed as a result of herbicide 
exposure during service, or direct evidence that the 
condition was incurred or aggravated in service.

In statements supporting his claim, the veteran has contended 
that his stomach tumor that was diagnosed as leiomyoma was 
not clearly medically separable from leiomyosarcoma.  He has 
cited medical literature that addresses the relationship 
between leiomyoma and leiomyosarcoma.  He notes statements 
that leiomyoma and leiomyosarcoma are similar and can be 
difficult to distinguish from each other.  He relates 
indications that leiomyoma is an early, benign stage of a 
disorder that sometimes changes into leiomyosarcoma, which is 
malignant.  He notes that leiomyosarcoma is sometimes called 
malignant leiomyoma.  

In December 2000, a VA physician reviewed the veteran's 
medical records and examined the veteran.  The physician 
expressed the opinion that the veteran's exposure to 
herbicides in Vietnam was not the cause of his leiomyoma.  
The physician explained this conclusion on the grounds that:

1) most defoliant-related tumors are 
soft-tissue sarcomas, not leiomyomas;

2) the veteran's tumor, leiomyoma, is 
often found at autopsy in asymptomatic 
people without any chemical exposures.

The veteran submitted a June 2001 statement from O. H. K., 
D.D.S., Ph. D., the director of a private pathology 
laboratory.  Dr. K. quoted a pathology text that indicated 
that it was often difficult to predict from microscopic 
appearance whether the smooth muscle tumors called leiomyomas 
would become malignant leiomyosarcomas.

The veteran submitted a September 2004 statement from private 
pathologist M. N. G., M.D., M.S.  Dr. G. reviewed the 
veteran's medical records, and reviewed medical literature 
regarding leiomyoma, leiomyosarcoma, and affects of herbicide 
exposure.  Dr. G. explained that spindle cell leiomyoma and 
leiomyosarcoma were now known to be parts of the same process 
in the development of gastrointestinal tumors.  Dr. G. stated 
that, if leiomyosarcoma is attributable to herbicide 
exposure, it necessarily follows that spindle cell leiomyoma 
is also attributable to herbicide exposure.

In June 2005, a VA physician reviewed the veteran's claims 
file, including the statement from Dr. G., and reviewed 
medical literature.  The VA physician noted that Dr. G. had 
not discussed what proportion of leiomyomas go on to become 
leiomyosarcomas.  The VA physician expressed being "unable 
to make any definite statement that the [veteran's] leiomyoma 
developed as a result of herbicide exposure."  The physician 
found no definite data linking leiomyoma or leiomyosarcoma to 
herbicide exposure.  The physician concluded that "it is as 
likely not related to the Agent Orange exposure as it is 
related."

In claims for VA benefits, under 38 U.S.C.A. § 5107, the 
evidence supporting a claim need not outweigh the evidence 
against that claim.  It is sufficient that the supporting 
evidence be equal in probative weight to the opposing 
evidence; that it be at least as likely as not that a 
disability was incurred or aggravated in service.

In this case, there are medical opinions for and against a 
link between the veteran's leiomyoma and his herbicide 
exposure in service.  Dr. G.'s report supports a link between 
the veteran's leiomyoma and his herbicide exposure.  The VA 
physician who addressed the issue in 2005 pointed out the 
uncertainty of any such connection.  Yet, in phrasing a 
conclusion, that physician indicated that a link and the 
absence of a link are equally likely; in effect, that a link 
is as likely as not.  The claims file contains the views of 
other physicians and scientists noting to varying degrees 
interactions and distinctions between leiomyoma and 
leiomyosarcoma.

Overall, the medical evidence in favor of a causal link 
between the veteran's herbicide exposure and his leiomyoma is 
at least equal in probative weight to the evidence against 
such a link.  Giving the benefit of the doubt to the veteran, 
the Board grants service connection for the veteran's gastric 
leiomyoma and residual dumping syndrome.


ORDER

Entitlement to service connection for gastric leiomyoma, with 
dumping syndrome, is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


